             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 NAACP LEGAL DEFENSE &
 EDUCATIONAL FUND, INC.,


                       Plaintiff,
       v.                                                     Case No. 18-cv-9363


 U.S. DEPARTMENT OF JUSTICE,


                       Defendant.



 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF FOR VIOLATION
      OF THE FREEDOM OF INFORMATION ACT, 5 U.S.C. § 552 et seq.

                                        INTRODUCTION

       1.      Plaintiff NAACP Legal Defense and Educational Fund, Inc. (“LDF”) brings this

action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., as amended, and

the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, to obtain injunctive and other

appropriate relief, requiring Defendant U.S. Department of Justice (“DOJ”) to respond to a FOIA

request that LDF sent on April 11, 2018 (“Request”), and to promptly disclose the requested

records.

       2.      The Request seeks records concerning DOJ’s role in the March 26, 2018 decision

issued by U.S. Department of Commerce (“DOC”) Secretary Wilbur Ross to reinstate a citizenship

status question on the 2020 decennial U.S. Census. Top officials at both DOC and DOJ have

asserted that reinstating the citizenship status question purportedly is necessary to protect minority
            Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 2 of 18



voting rights and to enforce Section 2 of the Voting Rights Act.1 Specifically, the Request seeks

records in DOJ’s Civil Rights Division (“CRD”) and the Office of Legal Policy (“OLP”)

concerning: (1) DOJ’s review of whether a citizenship status question on the 2020 decennial U.S.

Census is necessary to enforce Section 2 of the Voting Rights Act, and/or how adding a citizenship

question will improve protections for minority voting rights; (2) DOJ’s request for a citizenship

status question as necessary to enforce Section 2 of the Voting Rights Act; (3) DOJ’s review of

whether a citizenship status question on the Census Bureau’s American Community Survey

(“ACS”) is insufficient to enforce Section 2 of the Voting Rights Act, as asserted by DOC

Secretary Ross; (4) DOJ’s review of whether a citizenship status question will have an impact on

the response rate of Black people in the 2020 decennial Census count; and (5) DOJ’s review of

whether a citizenship status question will have an impact on the response rate of non-Black racial

or ethnic groups on the 2020 decennial Census count.

       3.      Although LDF’s Request is narrow and reasonable and LDF expressed a

willingness to discuss any issue in further processing the Request, more than six months later DOJ

has failed to produce a single document in response to the Request.

       4.      Indeed, six months after the Request was submitted, OLP has failed to make any

determination on the Request.

       5.      CRD, meanwhile, has apparently failed to conduct a search but nonetheless

improperly made a blanket determination denying the Request, claiming that any responsive

records, and any portions thereof, are exempt from production pursuant to 5 U.S.C. §§ 552(b)(5)



1
  See Letter from Arthur E. Gary, General Counsel, DOJ, to Dr. Ron Jarmin, Acting Director,
Census Bureau (Dec. 12, 2017), https://www.documentcloud.org/documents/4340651-Text-of-
Dec-2017-DOJ-letter-to-Census.html; Memorandum from Wilbur Ross, Secretary, DOC, to Karen
Dunn Kelley, Under Sec’y for Econ. Affairs, DOC at 1 (Mar. 26, 2018),
https://www.commerce.gov/sites/commerce.gov/files/2018-03-26_2.pdf.

                                                2
               Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 3 of 18



and (b)(7)(A). However, FOIA requires CRD to make a document-by-document assessment of the

applicability of exemptions and a segregability analysis within each document, and DOJ

regulations also require CRD to inform LDF of the volume of material withheld. 5 CFR § 16.6

(e)(3).

                                        BACKGROUND

          6.    DOJ, DOC, and other agencies and officials in the Trump Administration have

advocated since at least May of 2017 for the U.S. Census Bureau to add a question on citizenship

status to the 2020 decennial U.S. Census. The decennial Census has not included that question

since before 1950. That question has never been on the decennial Census during the time that DOJ

and other private actors like LDF have worked to enforce the Voting Rights Act of 1965. However,

toward the end of 2017, Administration officials began offering the justification that adding the

question purportedly was necessary to protect minority voting rights. Indeed, in a March 26, 2018

memorandum, DOC Secretary Ross stated that DOJ, via a December 12, 2017 letter,2 requested

adding the citizenship question to effectively enforce Section 2 of the Voting Rights Act and to

“protect[] minority population voting rights.”3

          7.    The proposal to add a citizenship status question on the decennial Census is the

subject of multiple federal lawsuits. See Letter from Leah C. Aden, Deputy Director of Litigation,

LDF et al., to Melanie Ann Pustay, Director or OIP, DOJ, at 6 n.2, dated August 28, 2018, (a true

and correct copy is attached hereto as Exhibit G). Recent reports and evidence derived from that

litigation have cast serious doubt on DOC Secretary Ross’s claim that the request for the

citizenship status question originated with DOJ’s letter to the Acting Director of the Census Bureau




2
    Letter from Arthur E. Gary, supra note 1.
3
    Memorandum from Wilbur Ross, supra note 1.


                                                  3
             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 4 of 18



rather than with Administration officials and DOC Secretary Ross himself.4 According to the Hon.

Jesse M. Furman of the Southern District of New York, the decision to add the citizenship status

question represented a “strong showing of bad faith,” and Secretary Ross’s “statements [that DOJ

requested the addition of the citizenship status question] were potentially untrue.”5

       8.      At least 171 voting rights and civil and human rights groups, including LDF,6 have

opposed the addition of the citizenship status question on the decennial Census, finding no merit

to the claim that that question would aid in the enforcement of the Voting Rights Act or help protect

minority voting rights.7 LDF and other advocates contend that this rationale is pretextual, and that

the addition of the question is designed to undermine the apportionment of people and diminish

the voting rights and the voting power of voters of color.8 This belief is consistent with bi-partisan

experts who have warned officials that the addition of a citizenship status question will jeopardize

the accuracy of the count by chilling participation of communities of color. Indeed, on January 29,



4
  See, e.g., Salvador Rizzo, Wilbur Ross’s False Claim to Congress that the Census Citizenship
Question        Was       DOJ’s      Idea,      WASH.        POST       (July        30,      2018),
https://www.washingtonpost.com/news/fact-checker/wp/2018/07/30/wilbur-rosss-false-claim-to-
congress-that-the-census-citizenship-question-was-dojs-idea/?utm_term=.7a8658a54e23.
5
   Ari Berman, Federal Judge Rips Trump Administration Over Census Citizenship Question,
MOTHER        JONES,     https://www.motherjones.com/politics/2018/07/federal-judge-rips-trump-
administration-over-census-citizenship-question/ (July 3, 2018) (citing pending litigation in New
York v. U.S. Dep’t of Commerce, No. 18-cv-02921 (JMF) (S.D.N.Y. Apr. 3, 2018).
6
  See Letter from Leah C. Aden, Dep. Director of Litigation, LDF et al. to Jennifer Jessup, DOC
(Aug. 7, 2018), http://www.naacpldf.org/files/case_issue/2018.08.07_NAACP%20LDF%20Final
%20Draft%20Public%20Comment_%20Census.%20%28rev%27d%29.pdf.
7
  Letter from Anti-Defamation League to Jennifer Jessup, DOC at 3-4 (July 30, 2018) (also stating
that 160 Republican and Democratic mayors, six former Census Bureau directors, two former
DOC Secretaries, over 120 U.S. Representatives, and more than 600 faith leaders have opposed
the citizenship status question).
8
  See New York v. U.S. Dep’t of Commerce, 315 F. Supp. 3d 766, 775 (S.D.N.Y. 2018) (“[Plaintiffs]
plausibly allege that Secretary Ross’s decision to reinstate the citizenship question on the 2020
census was motivated by discriminatory animus and [] its application will result in a discriminatory
effect. . . [T]hat conclusion is supported by indications that Defendants deviated from their
standard procedures in hastily adding the citizenship question; by evidence suggesting that
Secretary Ross’s stated rationale for adding the question is pretextual; and by contemporary
statements of decisionmakers, including statements by the President, whose reelection campaign
credited him with ‘officially’ mandating Secretary Ross's decision to add the question right after
it was announced.”).

                                                  4
             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 5 of 18



2018, the Census Bureau’s chief scientist, John Abowd, sent a now-publicly available internal

memorandum to DOC Secretary Ross with a detailed analysis of DOJ’s request. That analysis

found that there was “a reasonable inference that a question on citizenship would lead to some

decline in overall self-response.”9 That analysis further indicated that a citizenship status question

“would make the 2020 Census modestly more burdensome in the direct sense, and potentially

much more burdensome in the indirect sense that it would lead to a larger decline in self-response

for non-citizen households.”10

       9.      Moreover, while the publicly available record reveals that Trump Administration

officials had been requesting the reinstatement of the citizenship status question prior to the DOJ’s

December 2017, letter, contrary to what Secretary Ross has claimed,11 it appears that the DOJ

letter was the first time that the pretextual rationale of “protect[ing] against racial discrimination

in voting” was proffered.12




9
   Memorandum from John M. Abowd, Chief Scientist & Assoc. Director for Research &
Methodology, to Wilbur L. Ross, Jr., Sec’y of Commerce, DOC at 1281 (Jan. 19, 2018)
http://www.osec.doc.gov/opog/FOIA/Documents/AR%20-%20FINAL%20FILED%20-
%20ALL%20DOCS%20%5bCERTIFICATION-INDEX-
DOCUMENTS%5d%206.8.18.pdf#page=1289; see also Hansi Lo Wang, Documents Shed Light
on Decision to Add Census Citizenship Question, NPR (June 10, 2018),
https://www.npr.org/2018/06/10/618567462/documents-shed-light-on-decision-to-add-census-
citizenship-question.
10
   Id.
11
    See Tara Bahrampour, Wilbur Ross Actively Pushed to Add Citizenship Question to 2020
Census,        Documents        Show,        WASH.       POST       (July      24,       2018),
https://www.washingtonpost.com/local/social-issues/wilbur-ross-actively-pushed-to-add-
citizenship-question-to-2020-census-documents-show/2018/07/24/5601b3b6-8f65-11e8-bcd5-
9d911c784c38_story.html?noredirect=on&utm_term=.daca1df33242 (“A cache of documents
released by the Commerce Department late Monday night provides further evidence that Secretary
Wilbur Ross was pushing to add a citizenship question to the 2020 Census far more actively, and
much earlier, than his later sworn testimony indicated.”); Tara Bahrampour, New Document
Contradicts Ross’s Testimony Congressional Testimony on Census Citizenship Question, WASH.
POST (Oct. 11, 2018), https://www.washingtonpost.com/local/social-issues/new-document-
contradicts-rosss-congressional-testimony-on-census-citizenship-question/2018/10/11/9bedc8d6-
cd97-11e8-920f-dd52e1ae4570_story.html?noredirect=on&utm_term=.3d18cb3a177f.
12
   Letter from Arthur E. Gary, supra note 1, at 1.

                                                  5
                Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 6 of 18



          10.        The decision by DOC Secretary Ross under the Trump Administration to add a

citizenship status question to the 2020 decennial U.S. Census, and the roles of DOJ and other

agencies        in     that   decision,   have     been    opaque     and    seemingly     manufactured.

Complying with this Request will help bring clarity and transparency to whatever decision-making

process led to the decision to add that question. This will serve the public interest by helping to

ensure that the government properly carries out its constitutional duty of accurately and fairly

conducting the decennial Census, and enforces the Voting Rights Act and protects minority voting

rights.

          11.        Rather than comply with the Request as required under the FOIA statute, OLP has

failed to provide any determination as to the Request, while CRD has failed to search for, much

less produce, records responsive to this Request, wrongfully claiming that every responsive record,

and portion thereof, is exempt.

          12.        OLP has yet to make a determination regarding the Request. LDF timely appealed

CRD’s adverse determination on its Request pursuant to 5 U.S.C. § 552(a)(6)(A)(i)(III)(aa). DOJ

denied the appeal. Pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and 5 U.S.C. § 552(a)(4), LDF has

properly exhausted all administrative remedies.

                                      JURISDICTION AND VENUE

          13.        This Court has subject-matter jurisdiction over this action and personal jurisdiction

over the parties under 5 U.S.C. § 552(a)(4)(B), 5 U.S.C. §§ 701–706, and 28 U.S.C. §§ 1331, 2201,

and 2202.

          14.        Venue is proper in the United States District Court for the Southern District of New

York pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). Plaintiff LDF has its principal

place of business in this district.




                                                       6
             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 7 of 18



                                           PARTIES

       15.     Plaintiff NAACP Legal Defense and Educational Fund, Inc. is a non-partisan, non-

profit 501(c)(3) corporation established under the laws of the State of New York. LDF is the

nation’s oldest civil rights law organization, founded in 1940 by former Supreme Court Justice

Thurgood Marshall. Since its inception, LDF has used legal, legislative, public education, and

other advocacy strategies to promote the full, equal, and active participation of Black people in

America’s democracy. In furtherance of its missions, LDF has worked for over seven decades to

secure and enforce voting rights for Black people and ensure equal political participation for all.

LDF’s efforts to ensure equal political participation and representation for Black people have

included involvement in a number of seminal Supreme Court decisions, including: Evenwel v.

Abbott, 136 S. Ct. 1120 (2016); Shelby County v. Holder, 570 U.S. 529 (2013); Nw. Austin Mun.

Util. Dist. No. One v. Holder, 557 U.S. 193 (2009); Gomillion v. Lightfoot, 364 U.S. 339 (1960);

Terry v. Adams, 345 U.S. 461 (1953); Schnell v. Davis, 336 U.S. 933 (1949) (per curiam); and

Smith v. Allwright, 321 U.S. 649 (1944). For approximately five decades, LDF has brought or

otherwise been involved in actions under Section 2 of the Voting Rights Act to remedy

discrimination and provide equal opportunities to voters of color to participate in the political

process, including: Terrebonne Par. Branch NAACP v. Jindal, 274 F. Supp. 3d 395 (M.D. La.

2017); Ga. State Conf. of the NAACP v. Fayette Cty. Bd. of Comm’rs, 118 F. Supp. 3d 1338 (N.D.

Ga. 2015); League of United Latin Am. Citizens v. Perry, 548 U.S. 399 (2006); Chisom v. Roemer,

501 U.S. 380 (1991); Houston Lawyers’ Ass’n v. Attorney Gen. of Texas, 501 U.S. 419 (1991);

and Thornburg v. Gingles, 478 U.S. 30 (1986). LDF, therefore, is intimately familiar with the

information that is needed—or not needed—to enforce Section 2. LDF also educates the public,

including Black community members and others, through reports, press releases, and other media




                                                7
              Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 8 of 18



about the Census, what it means for their communities, and how to ensure that they are counted in

the Census.

       16.      Defendant DOJ is a department of the executive branch of the U.S. government

headquartered in Washington, D.C., and an agency of the federal government within the meaning

of 5 U.S.C. § 552(f)(1). The Civil Rights Division (CRD) and the Office of Legal Policy (OLP)

are components of DOJ. The Office of Information Policy (OIP) is also a component of DOJ and

performs two functions with regard to FOIA—it processes requests on behalf of certain other DOJ

components, including OLP, and adjudicates FOIA appeals of determinations made by any DOJ

component. On information and belief, DOJ has possession, custody, and control of the records

that LDF seeks.

                         LDF’S REQUESTS AND DOJ’S RESPONSES

       17.      On April 11, 2018, LDF submitted the Request to DOJ’s Civil Rights Division

(CRD) DOJ’s Office of Legal Policy (OLP) by regular mail and online form. (A true and correct

copy of the Apr. 11, 2018 Request is attached hereto as Exhibit A).

       18.      Specifically, LDF seeks:

             (a) All documents,13 including but not limited to draft and final
                 memoranda, opinions, analyses, or correspondence, relating to the
                 U.S. Department of Justice’s review of whether a citizenship status
                 question on the 2020 decennial U.S. Census is necessary to enforce
                 Section 2 of the Voting Rights Act and/or how adding a citizenship
                 question will improve protections for minority voting rights.

             (b) All documents, including but not limited to draft and final
                 memoranda, opinions, analyses, or correspondence, relating to the
                 U.S. Department of Justice’s request for a citizenship status question


13
  LDF requested that the DOJ interpret the “term ‘document’ … in the broadest possible sense
within the meaning of the [FOIA]” and to “include, without limitation, any written, printed, typed,
spoken, computerized, or other graphic, phonic, or recorded matter of any kind or nature, however
produced or reproduced, whether sent or received or neither, including drafts and copies bearing
notations or marks not found on the original.”

                                                   8
              Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 9 of 18



                on the 2020 decennial U.S. Census as necessary to enforce Section
                2 of the Voting Rights Act.

             (c) All documents, including but not limited to draft and final
                 memoranda, opinions, analyses, or correspondence, relating to the
                 Department’s review of whether a citizenship status question on the
                 American Community Survey (ACS) is “insufficient in scope,
                 detail, and certainty” to enforce Section 2 of the Voting Rights Act.

             (d) All documents, including but not limited to draft and final
                 memoranda, opinions, analyses, or correspondence, relating to the
                 Department’s review of whether a citizenship status question on the
                 2020 decennial U.S. Census will have an impact on the response rate
                 of Black or African American people on the 2020 decennial U.S.
                 Census count.

             (e) All documents, including but not limited to draft and final
                 memoranda, opinions, analyses, or correspondence, relating to the
                 Department’s review of whether a citizenship status question on the
                 2020 decennial U.S. Census will have an impact on the response rate
                 of non-Black or non-African American racial or ethnic groups on
                 the 2020 decennial U.S. Census count.

       19.      LDF requested expedited processing of the Request under 5 U.S.C. § 552(a)(6)(E)

because “the requested records concern the integrity of the democratic process, the funding of

public programs, and other matters that are of vital interest to the American public. The requested

records, thus, involve matters ‘of widespread and exceptional media interest in which there exist

possible questions about the government’s integrity that affect public confidence.’” Id. at 2

(quoting 28 C.F.R. § 16.5(e)(1)). Alternatively, LDF requested DOJ’s response to its Request “no

later than 20 business days after receipt of [the Request]” (citing 5 U.S.C. § 552(a)(3) and (6)).

       20.      LDF also requested a fee waiver with respect to the Request pursuant to the FOIA

statute and DOJ’s regulations. Ex. A at 2.

       21.      LDF further asked that for any exempted document, DOJ disclose any reasonably

segregable non-exempt portion of it. Id. at 2-3.




                                                   9
             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 10 of 18



                               CRD’s Responses to LDF’s Request

       22.     On April 25, 2018, April N. Freeman, writing for Nelson D. Hermilla of CRD, sent

a letter to Leah C. Aden, LDF’s then-Senior Counsel (now Deputy Director of Litigation),

acknowledging receipt of the Request and assigning it the tracking number 18-00245-F. (A true

and correct copy of the Apr. 25, 2018 Letter is attached hereto as Exhibit B).

       23.     CRD’s letter stated that there would be a delay in processing the Request and put

forth the option of limiting the Request to potentially expedite the response time. Id.

       24.     CRD has taken the position that it will not produce any documents in response to

that Request because they are purportedly exempt from disclosure under FOIA. Indeed, on May

31, 2018, Mr. Hermilla of CRD sent a letter to Ms. Aden stating that, “[a]fter consideration of the

responsive records,” CRD had “determined that all responsive records are exempt from disclosure

pursuant to 5 U.S.C. § 552(b)(7)(A) since disclosure thereof could reasonably be expected to

interfere with law enforcement proceedings regarding the review of this issue by the Civil Rights

Division’s Voting Section.” May 31, 2018 Letter at 1-2 (emphasis added). (A true and correct copy

of the May 31, 2018 Letter is attached hereto as Exhibit D).

       25.     CRD also responded that in addition to being exempt under 5 U.S.C. §

552(b)(7)(A), “certain information within these records . . . should also be denied pursuant to

5 U.S.C. § 552(b)(5), since records consist of attorney work product, and pre-decisional

deliberative material and attorney client material.” Id. at 2.

       26.     CRD informed LDF that it could resubmit its Request once DOJ “has closed this

matter” when “any documents that may be released . . . will not jeopardize the Department’s

currently active enforcement interest in this matter.” Id.




                                                  10
             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 11 of 18



       27.     CRD’s response provided no estimate of the volume of responsive records

withheld.

       28.     On August 28, 2018, LDF timely filed an appeal with DOJ concerning CRD’s final

determination and sought that that appeal be handled on an expedited basis. Ex. G.

       29.     In its appeal, LDF argued that CRD: (1) failed to demonstrate that it conducted any

search, let alone an adequate one, for responsive records; (2) failed to produce all or even any

responsive documents (with or without redactions); (3) improperly relied on FOIA exemptions to

withhold information, including issuing unsupported, blanket assertions of exemptions under

5 U.S.C. § 552(b)(7)(A) and 5 U.S.C. § 552(b)(5) without (i) articulating any reasonably

foreseeable harm to any interest protected by either of those exemptions, (ii) identifying any

functional categories of records to justify application of Exemption 7, (iii) providing any

information to assess or even surmise whether any documents justify application of Exemption 5,

or (iv) providing any estimate of the volume of materials that it has withheld under the exemptions

or why providing such an estimate would harm those interests purportedly protected by those

exemptions; and (4) failed in its obligation to segregate and produce responsive, non-exempt

information.

       30.     On September 17, 2018, Ms. Aden received an email indicating that LDF’s request

for expedited processing of its appeal had been denied. (A true and correct copy of the Sept. 17,

2018 email is attached hereto as Exhibit H).

       31.     On September 28, 2018, Ms. Aden of LDF received a letter from Christina D.

Troiani, Associate Chief of OIP’s Administrative Appeals Staff, dated September 27, 2018,

affirming CRD’s initial determination to withhold records and effectively deny the Request. (A

true and correct copy of the Sept. 27, 2018 Letter is attached hereto as Exhibit I).




                                                 11
             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 12 of 18



       32.     Through CRD’s adverse determination regarding the Request and DOJ’s

affirmance of CRD’s determination on appeal, LDF has exhausted its administrative remedies as

to these issues and seeks immediate judicial review.

                            OLP/OIP’s Responses to LDF’s Request

       33.     On April 30, 2018, Vanessa R. Brinkmann, Senior Counsel at OIP, responded

separately on behalf of OLP, sending a letter to Sherrilyn Ifill, Sam Spital, Leah Aden, and Aaron

Sussman of LDF acknowledging receipt of the Request on behalf of OLP. (A true and correct copy

of the Apr. 30, 2018 Letter is attached hereto as Exhibit C).

       34.     In the letter, Ms. Brinkmann stated that LDF’s request for expedited processing had

been referred to the Director of Public Affairs, who determined that the request be denied. Id. at 1.

       35.     The letter further stated that because the Request falls within “unusual

circumstances” under the FOIA statute, OIP, on behalf of OLP, would need to extend the time

limit to respond beyond the ten additional days the FOIA statute permits an agency in such

circumstances. Id.

       36.     In the letter, OIP informed LDF that it assigned the Request to the “complex track”

and stated that LDF could narrow the scope of its Request and agree to an alternative timeframe

for OIP to process the Request. Id. at 1-2.

       37.     Finally, in that letter, OIP informed LDF that it had not yet made a decision about

LDF’s request for a fee waiver. Id. at 2.

       38.     On May 24, 2018, Ms. Aden and Mr. Sussman had a telephone call with Brittnie

Baker, a FOIA Analyst for OIP assigned to the Request. Ms. Baker answered questions regarding

the definition of “complex track,” “unusual circumstances,” and what the next steps would be,

including that a significant backlog would likely cause a delay of quite a few months before any




                                                 12
              Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 13 of 18



search results related to LDF’s Request would be received from OLP by OIP and thereafter

reviewed.

       39.      OIP has simply stated that it has no timeframe as to when it will respond. On July

13, 2018, Mr. Sussman sent an email to Ms. Baker of OIP asking for a status update on the OLP

portion of the Request and a timeframe for when LDF might receive a determination. (A true and

correct copy of the July 13, 2018 Email is attached hereto as Exhibit E).

       40.      On July 16, 2018, Ms. Baker responded to Mr. Sussman’s email, stating, “[t]he

search is still pending, so there is no timeframe update at this time other than it may take a number

of months to get the search results back and then review any records located for responsiveness

and disclosure.” (A true and correct copy of the July 16, 2018 Email is attached hereto as

Exhibit F).

       41.      LDF has received no further correspondence regarding the processing of the OLP

portion of the Request.

       42.      Through OIP’s failure to respond to the Request on behalf of OLP within the time

period required by law, LDF has constructively exhausted its administrative remedies and seeks

immediate judicial review.

                                     CLAIMS FOR RELIEF

         Count I: Violation of FOIA for Failure to Conduct Adequate Searches for
                                   Responsive Records

       43.      LDF repeats and re-alleges the allegations contained in paragraphs 1 through 42

above, inclusive.

       44.      LDF properly requested records that on information and belief are currently within

the possession, custody, and control of DOJ, including its components CRD and OLP.




                                                 13
             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 14 of 18



       45.     DOJ is an agency subject to FOIA, and it must therefore make reasonable efforts to

search for requested records.

       46.     DOJ has provided no information to suggest whether it has reviewed any agency

records, located agency records that might be responsive to the Request, or otherwise conducted

an adequate search for records.

       47.     DOJ’s failure to conduct an adequate search for responsive records violates FOIA.

       48.     Therefore, LDF is entitled to injunctive and declaratory relief requiring DOJ to

promptly make reasonable efforts to search for records responsive to the Request.

Count II: Violation of FOIA for Wrongful Withholding of Non-exempt Responsive Records

       49.     LDF repeats and re-alleges the allegations contained in paragraphs 1 through 48

above, inclusive.

       50.     LDF properly requested records that on information and belief are currently within

the possession, custody, and control of DOJ.

       51.     DOJ is an agency subject to FOIA, and its components CRD and OLP must

therefore release in response to a FOIA request any non-exempt records and provide a lawful

reason for withholding any materials.

       52.     CRD has provided no information to suggest whether it has reviewed any agency

records, located agency records that might be responsive to the Request, or otherwise conducted

an adequate search for records which would enable LDF to determine whether DOJ is wrongfully

withholding and failing to produce non-exempt agency records responsive to LDF’s Request.

       53.     CRD has provided no information to suggest whether it has reviewed any agency

records, located agency records that might be responsive to the Request, or otherwise conducted

an adequate search for records which would enable LDF to determine whether DOJ it is wrongfully




                                               14
             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 15 of 18



withholding non-exempt agency records requested by LDF by failing to segregate exempt

information in otherwise non-exempt records responsive to the Request.

       54.     CRD has made unsupported, blanket assertions of Exemptions 5 and 7(A) and has

failed to articulate any reasonably foreseeable harm to any interest protected by either of these

exemptions, contrary to FOIA and the FOIA Improvement Act of 2016, Pub. L. No. 114-185,

§ 2(1)(D), 130 Stat. 538, 539 (2016) (codified as amended at 5 U.S.C. 552(a)(8)(A)(i)(I)). CRD

has failed to establish that the narrow categories for exemptions apply.

       55.     In addition to providing no documents or any portions thereof, CRD has also failed

to provide any information about the records it is withholding, making it impossible for LDF to

evaluate which records are being withheld under Exemption 7, which are being withheld under

Exemption 5, and whether withholding all documents in their entirety is justified under these

narrow exceptions to FOIA’s general rule of “broad disclosure.” Milner v. Dep’t of Navy,

562 U.S. 562, 571 (2011) (quoting U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 151 (1989)).

       56.     “To fit within Exemption 7(A), the government must show that (1) a law

enforcement proceeding is pending or prospective and (2) release of the information could

reasonably be expected to cause some articulable harm.” Amnesty Int’l USA v. CIA,

728 F. Supp. 2d 479, 525 (S.D.N.Y. 2010) (internal quotation marks omitted). In its determination

letter denying LDF’s Request, CRD listed three “law enforcement proceedings,” none of which

DOJ is party to, and made no statements regarding the articulable harm that would be expected,

other than stating that disclosure “could reasonably be expected to interfere” with CRD’s “review

of this issue.” Ex. D at 1-2. See Citizens for Responsibility and Ethics in Washington (CREW) v.

U.S. Dep’t of Justice, 746 F.3d 1082, 1098 (D.C. Cir. 2014) (explaining that “it is not sufficient

for the agency to simply assert that disclosure will interfere with enforcement proceedings”; it also




                                                 15
             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 16 of 18



must, at minimum, define the categories of documents that it is withholding and explain “the

specific risks entailed in premature disclosure” of each category). Id. at 1099. CRD’s failure to

provide all non-exempt records responsive to the Request violates FOIA.

       57.     Through OLP’s failure to respond to the Request, the component is wrongfully

withholding non-exempt agency records requested by LDF by failing to produce non-exempt

records responsive to the Request.

       58.     Through OLP’s failure to respond to the Request, the component is wrongfully

withholding non-exempt agency records requested by LDF by failing to segregate exempt

information in otherwise non-exempt records responsive to the Request.

       59.     Therefore, LDF is entitled to declaratory and injunctive relief requiring CRD and

OLP to produce promptly all non-exempt records or portions thereof responsive to the Request

and provide indexes justifying the withholding of any responsive records or portions thereof

withheld under claim of exemption.

        Count III: Violation of FOIA for Failure to Provide a Determination Within
                                     30 Business Days

       60.     LDF repeats and re-alleges the allegations contained in paragraphs 1 through 59

above, inclusive.

       61.     Within 20 days (excepting Saturdays, Sundays, and legal public holidays) after

receiving the Request under FOIA, OLP had a legal duty to determine whether it must comply

with the Request and a legal duty to notify the requester, here LDF, immediately of the agency’s

determination and the reasons for that determination. If the Request constitutes “unusual

circumstances,” as OIP, on behalf of OLP, claimed it does in this matter, the agency has an

additional ten days to determine whether it will comply with the Request.




                                               16
             Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 17 of 18



       62.     OLP’s failure to determine whether to comply with the Request within 30 business

days after receiving it violates FOIA, 5 U.S.C. §§ 552(a)(6)(A)(i), 552(a)(6)(B)(i-iii) and

applicable regulations promulgated thereunder.

                                     REQUESTED RELIEF

       WHEREFORE, LDF requests that the Court award them the following relief:

       1.      Order CRD and OLP to conduct and complete a search or searches reasonably

calculated to uncover all records responsive to the Request;

       2.      Order CRD and OLP to produce, within twenty (20) days of the Court’s order, or

by such other date as the Court deems appropriate, all records or portions thereof responsive to the

Request and indexes justifying the withholding of any responsive records or portions thereof

withheld under claim of exemption, without charge for any search or duplication fees;

       3.      Declare that CRD violated FOIA by unlawfully withholding the requested records;

       4.      Declare that OLP violated FOIA by failing to make a determination within the time

period required by law;

       5.      Enjoin CRD and OLP from continuing to withhold any and all non-exempt records

or portions thereof responsive to the Request;

       6.      Award LDF the costs of this proceeding, including reasonable attorneys’ fees and

other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

       7.      Grant such other relief as the Court may deem just and proper.

DATED this 12th day of October, 2018.

                                              Respectfully submitted,

                                              /s/ Leah C. Aden
                                              Sherrilyn A. Ifill
                                                  President & Director Counsel
                                              Janai S. Nelson


                                                 17
Case 1:18-cv-09363 Document 1 Filed 10/12/18 Page 18 of 18



                          Leah C. Aden
                          Samuel Spital
                          Aaron Sussman
                          NAACP LEGAL DEFENSE &
                             EDUCATIONAL FUND, INC.
                          40 Rector St., 5th Fl.
                          New York, NY 10006
                          (212) 965-2200
                          laden@naacpldf.org
                          asussman@naacpldf.org

                          /s/ Austin R. Evers
                          Austin R. Evers
                              Executive Director
                          Cerissa Cafasso (D.C. Bar No. 1011003)*
                          AMERICAN OVERSIGHT
                          1030 15th Street NW, B255
                          Washington, DC 20005
                          (202) 869-5244
                          austin.evers@americanoversight.org
                          cerissa.cafasso@americanoversight.org

                          *pro hac vice motion forthcoming

                          Counsel for Plaintiff NAACP Legal Defense &
                          Educational Fund, Inc.




                            18
